UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

INFO LABS, INC.,                                  :
                                                  :
       Plaintiff,                                 :      Civil Action No.:      19-684 (RC)
                                                  :
       v.                                         :      Re Document No.:       26
                                                  :
UNITED STATES CITIZENSHIP AND                     :
IMMIGRATION SERVICES, et al.,                     :
                                                  :
       Defendant.                                 :

                                 MEMORANDUM OPINION

              DENYING PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND COSTS

                                      I. INTRODUCTION

       Before the Court is Plaintiff Info Labs, Inc.’s Motion for Attorneys’ Fees and Costs under

the Equal Access to Justice Act seeking $16,638.75 in attorneys’ fees and $565.10 in other costs.

This motion comes three months after the parties filed a Stipulation of Dismissal dismissing

Plaintiff’s prior action jointly, voluntarily, and with prejudice. Defendants respond with their

motion in opposition and supporting memorandum. Because the Court finds Plaintiff’s Fee

Motion to be time-barred by statute and applicable Rules of Procedure, the Court denies the

Plaintiff’s Motion for Attorneys’ Fees and Costs.

                                II. FACTUAL BACKGROUND

       On November 11, 2017, Info Labs, Inc. (“Info Labs” or “Plaintiff”), filed a H-1B petition

with supporting documentation for its Computer Systems Analyst, whom Info Labs believed to

eligible for the visa as a holder of a “specialty occupation” under relevant law. Compl. ¶ 6, ECF

No. 1. Six months later, Defendant United States Customs and Immigration Services (“USCIS”)

determined that Info Labs had not met its evidentiary burden and requested additional supporting
materials. Mem. Op. at 3, ECF No. 24. Info Labs responded with additional materials, including

an expert opinion, excerpts from Department of Labor publications, and job postings for similar

roles at similar companies. Mem. Op. at 2–3. Nonetheless, USCIS denied the visa petition,

claiming the four statutory requirements to establish the Computer Systems Analyst as a

“specialty occupation” were all unmet. Mem. Op. at 4.

       Info Labs sought review of the agency’s decision in this Court under the Administrative

Procedure Act, 5 U.S.C. §§ 701–706, and subsequently brought a motion for summary judgment

in August 2019. See Compl.; Pl.’s Mot. Summ. J., ECF No. 11. Defendants responded with a

cross-motion for summary judgment. See Def.’s Cross-Mot. Summ. J., ECF No. 12; Mem. Op.

at 1. On March 31, 2020, the Court granted Info Labs’s motion and denied Defendants’, and

remanded the matter to the agency to be reviewed and reconsidered within ninety days. See

Mem Op. USCIS complied, reopened the matter, and granted Info Labs’s H1-B visa petition on

April 24, 2020. See Memorandum of Law in Opposition to Plaintiff’s Motion for Attorney’s

Fees and Costs (“Opp’n”) at 2, ECF No. 27. Because Info Labs obtained the agency-level relief

it sought, the parties agreed to dismiss the civil case in this Court. The Stipulation of Dismissal

disposing of the action “in its entirety with prejudice” and “resolv[ing] all claims in the action”

was filed on April 29, 2020. Stipulation of Dismissal (the “Dismissal”) at 1, ECF No. 25; see

Fed. R. Civ. P. 41(a)(1)(A)(ii).

       Ninety-two days later, on July 31, 2020, Info Labs filed the instant Motion for Attorneys’

Fees and Costs and accompanying Petitioner’s Memorandum of Points and Authorities in

Support of its Motion for Attorneys’ Fees under the Equal Access to Justice Act (“Fee Motion”),

ECF Nos. 26, 26-1. Info Labs made no motion for an extension of the time to file the Fee

Motion and pleads no circumstances that would prompt the Court to grant an equitable extension




                                                  2
sua sponte. Defendants filed their opposition to the Fee Motion, see Opp’n, on August 13, 2020,

but Info Labs did not file a reply in response. The time to file a reply elapsed on August 20,

2020. See D.D.C. Civ. R. 7(d).

                                         III. ANALYSIS

                                        A. Legal Standard

       The Equal Access to Justice Act (“EAJA”) is a rare exception to the general rule of

sovereign immunity that bars plaintiffs from recovering attorneys’ fees in suits against the

government. “Attorney’s fees and costs may be awarded against the United States only when,

under a particular statute, the government has waived its sovereign immunity.” Haase v.

Sessions, 893 F.2d 370, 373 (D.C. Cir. 1990). Under this particular statute,

       . . . a court shall award to a prevailing party other than the United States fees and
       other expenses . . . incurred by that party in any civil action . . . including
       proceedings for judicial review of agency action . . . unless the court finds that the
       position of the United States was substantially justified or that special
       circumstances make an award unjust.

28 U.S.C. § 2412(d)(1)(A).

       A party seeking attorneys’ fees and costs incurred in a civil suit against the United States

for review of an agency action shall: (1) submit an application for fees to the court within thirty

days of final judgment in the action; (2) which shows they are the prevailing party; (3) alleges

the position of the government was not substantially justified; (4) shows they are eligible to

receive the award; and (5) shows the amount sought, including itemized statements of time

expended by counsel. Id. § 2412(d)(1)(B).




                                                 3
        If the party bringing the motion meets these five elements 1 and the net worth

requirement, id. § 2412(d)(2)(B), the court must award attorneys’ fees and reasonable costs, id.

§ 2412(d)(1)(A). Fees are calculated at the prevailing market rate for the kind and quality of the

services rendered, id., and shall not exceed $125 an hour unless the court finds adjustment

justified by cost of living or a special factor, id. § 2412(d)(2)(A)(ii).

                                             B. Analysis

        Defendants argue that the Fee Motion is untimely, and should be denied, because it was

filed ninety-eight days 2 after the Stipulation of Dismissal. Opp’n at 1, 4–5. Defendants do not

argue that the Dismissal was unappealable (despite arguing that it was so final that even a fee

motion could not be brought), but argue that the EAJA statutory period to seek fees combined

with the time allowed for an appeal expired on July 29, 2020. Opp’n at 5. The statute is silent

on the deadline to seek costs, so Defendants apply the Local Rules to find that a motion for costs

is also untimely because it is brought more than twenty-one days after the entry of final

judgment. Opp’n at 5–6.




        1
          An award of costs and attorneys’ fees is not a judgment on the merits of an action, but
rather “independent proceedings supplemental to the original proceeding.” Cooter & Gell v.
Hartmax Corp., 496 U.S. 384, 395 (1990). “Thus, even ‘years after the entry of a judgment on
the merits’ a federal court could consider an award of counsel fees.” Id. (quoting White v. N.H.
Dep’t of Emp’t Sec., 455 U.S. 445, 451 n.13 (1982)). Although the case has been dismissed with
prejudice, this Court could arguably still consider supplemental proceedings that do not seek
modification of the final order entered. Given that the Court denies the fee application on
another basis, it need not determine whether the joint dismissal “resolving all claims in the
action” bars the request for fees and costs.
        2
         By the Court’s calculation, it was ninety-two days between the dismissal on April 29
and the motion filing on July 31.


                                                   4
                        1. The EAJA Statutory Period is Strictly Construed

        Info Labs’s application for fees under the EAJA must be brought within the statutory

time period of “thirty days following entry of final judgment.” See 28 U.S.C. § 2412(d)(1)(B).

The thirty-day window, during which Congress has created a limited waiver of sovereign

immunity, must be strictly construed and no exceptions inferred. E.g., Action on Smoking &

Health v. Civil Aeronautics Bd., 724 F.2d 211, 225 (D.C. Cir. 1984); see also Soriano v. United

States, 352 U.S. 270, 276 (1957) (“[L]imitations and conditions upon which the Government

consents to be sued must be strictly observed and exceptions thereto are not to be implied.”). A

divided Supreme Court has since rejected the argument that “§ 2412’s waiver of sovereign

immunity” requires “meticulous compliance with each and every § 2412(d)(1)(B) requirement

within 30 days” and allowed a private party to amend their—timely—fee motion to cure a

pleading defect out-of-time. Scarborough v. Principi, 541 U.S. 401, 402–03 (2004). The Court

left open whether the EAJA period could be subject to equitable tolling. Id. at 420–21 n.8. But

see Young v. SEC, 956 F.3d 650, 654 (D.C. Cir. 2020) (analyzing flexible claims-processing

deadlines as distinguished from “jurisdictional deadlines[,] which cannot be equitably tolled”).

        Historically, the D.C. Circuit has held that EAJA’s thirty-day limit “is not simply a

statute of limitations, but a jurisdictional prerequisite to liability” that must be “strictly

construed.” Action on Smoking & Health, 724 F.2d at 225. But, as the Action on Smoking &

Health court noted, even if the time limit were subject to equitable tolling, waiver, and estoppel,

a request is still time-barred when the plaintiff offers no justification or excuse for its delay. Id.

at 225–26. The Court is not compelled to rule on equitable tolling here, because Info Labs has

neither acknowledged nor excused its failure to file this motion in a timely fashion. With no

equitable reason not to do so, the Court adopts a strict construal of the thirty-day statutory period




                                                    5
in this case. Info Labs’s motion had to be filed on or before May 29, 2020, or at the very latest,

July 29, 2020, to be timely.

                 2. The EAJA Period Ran from Entry of Stipulation of Dismissal

         The EAJA thirty-day period “begins to run only when a judgment is ‘no longer

contestable through the appellate process.’” Mass. Union of Public Housing Tenants, Inc. v.

Pierce, 755 F.2d 177, 180 (D.C. Cir. 1985) (quoting McDonald v. Schweiker, 726 F.2d 311, 313

(7th Cir. 1983)). In Haase v. Sessions, the D.C. Circuit held that a stipulation of dismissal with

prejudice was appealable, and thus the EAJA period began sixty days after the dismissal,

specifically because the appellant had expressly requested dismissal without prejudice. 893 F.2d
370, 376 (D.C. Cir. 1990). In Haase, the plaintiff’s explicit, on-the-record objection to dismissal

without prejudice was dispositive on the dismissal’s appealability. Id. at 373, 376. But Info

Labs made no objection to dismissal with prejudice and does not allege otherwise. See

Dismissal; Pl.’s Proposed Order, ECF No 26-2. To the contrary, it was a joint stipulation of

dismissal with prejudice. Therefore, because neither party objected to the dismissal with

prejudice, it would appear to be a non-appealable final judgment. A “judgment that is final and

not appealable” constitutes a “final judgment” that begins the EAJA period. 28 U.S.C.

§ 2412(d)(2)(G). Thus, the clock appears to have started on April 29, 2020, and expired on May

29, 2020. But, because the fee application is untimely regardless, the Court need not decide the

issue.

               3. Even if the Dismissal is Appealable, the EAJA Period has Expired

         Even if the Dismissal is appealable, the Fee Motion is untimely. Allowing the generally

applicable timeframe for appeal to elapse, even if the particular appeal might be non-justiciable,




                                                 6
is favored 3 from a prudential perspective when appealability is unclear in any given case. See

Adams v. SEC, 287 F.3d 183, 191 (D.C. Cir. 2002) (adopting a bright-line presumption of

appealability where it was ambiguous because the dismissal did not specify with or without

prejudice). 4 Accepting without concluding that a voluntary dismissal of an APA review action is

generally appealable, even though this order did unambiguously specify that the dismissal was

with prejudice, Info Labs had to notice an appeal within sixty days of the judgment: on or before

June 29, 2020. See Fed. R. App. P. 4(a)(1)(B)(ii). A district court may grant an extension on

motion showing excusable neglect or good cause, Fed. R. App. P. 4(a)(5)(i)–(ii), but Info Labs

has not made any such motion. The time to appeal expired June 29, 2020, and “[t]he EAJA

allows for the filing of attorneys’ fees within thirty days after the expiration of the time to

appeal.” Douglas v. Baker, 809 F. Supp. 131, 132 n.1 (D.D.C. 1992). Therefore, the EAJA

clock began to run, at the very latest, on June 29, 2020, and expired on July 29, 2020. The Fee

Motion, filed July 31, 2020, is untimely. See Fed. R. Civ. P. 6(a)(1).

                     4. There are no Grounds on which to Extend the Period

       The Court recognizes that dismissing a motion for two days’ tardiness is unfortunate, but

finds no grounds on which to grant an extension or overlook the lack of timeliness. The EAJA



       3
         Circuits are split on whether and when an order should be considered appealable to
avoid the burden of case-by-case analysis. Compare Bryan v. Office of Pers. Mgmt., 165 F.3d
1315, 1321 (10th Cir. 1999) (starting the EAJA clock on the day that the APA plaintiff filed a
joint motion for voluntary dismissal), with Scafar Contracting, Inc. v. Sec’y of Labor, 325 F.3d
422, 431 (3d Cir. 2003) (starting clock when final agency order becomes unappealable, not when
issued) and Impresa Construzioni Geom. Domenico Garufi v. United States, 531 F.3d 1367, 1372
(Fed. Cir. 2008) (after voluntary dismissal of plaintiff’s appeal, EAJA period began at expiration
of time to petition for certiorari).
       4
         Delaying the start of the clock until after the point at which a party in a similar
proceeding could have hypothetically filed an appeal does not, it is urged, improperly expand the
limited waiver of sovereign immunity, because it does not increase the amount of any eventual
award against the government. Adams, 287 F.3d at 190.


                                                  7
does not exist to make every successful suit against an agency free for the complaining party, but

rather to prevent hefty legal expenses from deterring individuals and small businesses from

seeking review of unjustified government action. See, e.g., Scarborough, 541 U.S. at 407

(analyzing legislative history). When it granted Info Labs’s motion for summary judgment, the

Court found that Defendants acted arbitrarily and capriciously when they inexplicably

disregarded substantial evidence in support of Info Labs’s visa petition. Mem. Op. at 14. But

this does not compel a conclusion that USCIS’s action was “unjustified” or “without substantial

justification,” and Info Labs ultimately obtained the relief it sought. 5 See FEC v. Rose, 806 F.2d
1081, 1087 (D.C. Cir. 1986). Because Info Labs failed to respond to Defendants’ timeliness

argument, this is not a situation of manifest injustice or extraordinary circumstances that would

prompt the Court to invoke principles of equity over the clear language of a statute, equitably toll

the statute, or grant fees outside the purview of the statute. Without Info Labs having provided

any justification for doing so, there is no basis on which to allow the Fee Motion to proceed

despite the lack of timeliness: even if the deadline can be equitably tolled, it is not indicated here,

and no other statutory or common law grounds on which to award Info Labs any fees or costs

have been raised.




       5
          Both parties raise arguments on the substance of the EAJA claim. Info Labs argues that
USCIS was “without substantial justification” when it found that Info Labs had failed to show its
Computer Systems Analyst was a qualifying “specialty occupation” and denied the H1-B visa
petition, and that Defendants’ subsequent position in the litigation also lacked substantial
justification. See Fee Mot. at 7. Info Labs meets the net worth requirements and alleges that the
case required specialized experience in immigration law, justifying an award at the market rate.
Id. at 9–11. Defendants disagree, see Opp’n, and further argue that even if their position was not
substantially justified at either the agency or court level, the fees that Info Labs requests are
excessive and unsupported. See Opp’n at 2, 9–17. Because the Court is resolving this motion on
the threshold issue of timeliness, it does not address the merits of either party’s arguments on the
EAJA claim or the amount of fees warranted.


                                                  8
                                       IV. CONCLUSION

       Info Labs’s motion is untimely because it was filed July 31, 2020, after the EAJA’s

statutory period of thirty days, even when the period is tolled by sixty days to allow time for

appeal. For the foregoing reasons, Plaintiff Info Labs’ Fee Motion is DENIED. An order

consistent with this Memorandum Opinion is separately and contemporaneously issued.


Dated: November 3, 2020                                            RUDOLPH CONTRERAS
                                                                   United States District Judge




                                                 9